Exhibit 10.22

CONFIDENTIAL SEPARATION AGREEMENT

THIS CONFIDENTIAL SEPARATION AGREEMENT (this “Agreement”) is entered into as of
                     between Exelon Corporation (“Exelon”),                     
(“Subsidiary”, and, collectively with Exelon, the “Company”) and
                     (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is separating from all positions with Exelon, Subsidiary
and their respective affiliates.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:

1. Resignation; Termination of Employment. The Executive’s employment with
Subsidiary will be terminated, and Executive hereby resigns, each effective as
of the close of business on              (the “Termination Date”), as Vice
President of Subsidiary and from all other positions as an officer or director
of Exelon and its subsidiaries and affiliates.

2. Payment of Accrued Amounts. The Company shall pay to the Executive not later
than the second payroll date after the Termination Date the following amounts:

(a) the portion of his or her annual salary that has accrued but is unpaid as of
the Termination Date; and

(b) an additional amount representing the Executive’s accrued but unused
vacation days as of the Termination Date, if any.

3. Severance Payments. The Company shall pay to the Executive:

(a) cash severance payments in an aggregate amount equal to $             which
is equal to 1.     times the sum of (i) the Executive’s base salary of
$                     plus (ii) the Executive’s 201_ target annual incentive
award of $            . Payment shall commence not later than forty-five days
following the Termination Date, in substantially equal regular payroll
installments over a period of fifteen months; and

(b) Executive shall remain eligible to receive a pro-rated annual incentive
award for 201_ based on actual performance results determined in a manner
consistent with peer executives, payable at the time such awards (if any) are
paid to active executives (but not later than March 15, 201_), and such payment
shall be considered a short-term deferral for purposes of section 409A of the
Code.

4. Tax Withholding. The Company shall deduct from the amounts payable to the
Executive pursuant to this Agreement the amount of all required federal, state
and local withholding taxes in accordance with the Executive’s Form W-4 on file
with the Company and

 

1



--------------------------------------------------------------------------------

all applicable social security and Medicare taxes. The Company shall be entitled
to withhold from any shares of common stock of the Company to be delivered to
the Executive pursuant to Sections 6(a), (b) and (c) a number of shares of
common stock of the Company having a value (based upon the closing price of a
share of the Company’s common stock as reported on the New York Stock Exchange
on the applicable valuation date) equal to the minimum amount of all required
federal, state and local withholding taxes and all applicable social security
and Medicare taxes with respect to the lapse of forfeiture conditions applicable
to the vesting of performance shares or the exercise of options.

5. Outplacement Assistance and Financial Counseling. During the twelve-month
period following the Termination Date, the Company shall reimburse the Executive
for reasonable fees incurred for services rendered to the Executive by a
professional outplacement organization selected by the Executive and acceptable
to the Company to provide individual outplacement services, and Executive also
shall be eligible to receive financial counseling services consistent with the
terms and conditions applicable to active peer executives under Exelon’s
executive perquisite policy.

6. Long Term Incentive Awards. Subject to Executive’s timely execution of (and
not revoking) the Waiver and Release,

(a) each of Executive’s options to purchase common stock of Exelon granted
pursuant to the Exelon Corporation Long-Term Incentive Plan shall (i) to the
extent exercisable on the Termination Date, remain exercisable for ninety days
following the Termination Date (or until the option expiration date, if
earlier), and (ii) to the extent not exercisable as of the Termination Date, be
forfeited as of the Termination Date;

(b) Executive shall remain eligible to receive (i) full long-term [performance
share / cash] awards under Exelon’s long-term incentive program for the
201_-201_ and 201_-201_ performance cycles, the respective amounts (if any) of
which shall be determined based on actual performance results for such
respective periods, and all such awards shall be payable at the time or times
such respective awards are paid to active executives; and

(c) the non-vested portion of Executive’s [restricted stock unit / cash unit]
awards granted on January __, 201_, January __, 201_ and January __, 201_ under
Exelon’s long term incentive program shall become fully vested as of the
Termination Date.

All such awards payable in shares shall be subject to the Company’s applicable
resale restrictions, if any.

7. Supplemental Executive Retirement Benefits. The Executive shall be eligible
for a retirement benefit under the Exelon applicable supplemental management
retirement plan in which Executive is a participant (the “SERP”) in accordance
with the terms and conditions thereof, except that in determining such benefit,
the Executive shall, subject to the Executive’s timely execution of the Waiver
and Release, be credited with             months additional service calculated
as though he or she received the severance benefits specified in Section 3(a) as
regular salary incentive pay over such period (and limited in its application to
the amounts of such payments that exceed the compensation limitations applicable
to qualified pension plans under the Code). Such benefit shall be paid as
provided in Section 8(b).

 

2



--------------------------------------------------------------------------------

8. Employee and Other Benefits.

(a) During the period commencing on the Termination Date and ending             
months after the Termination Date (the “Severance Period”) and in satisfaction
of COBRA continuation coverage during such period with respect to healthcare
benefits, (i) the Executive (and his or her participating dependents) shall be
eligible to participate in, and shall receive benefits under Exelon’s welfare
benefit plans (including medical, dental, vision and hearing) in which the
Executive (and his or her eligible dependents) were participating immediately
prior to the Termination Date, and (ii) the Executive shall be eligible to
participate in the life insurance programs in which he or she was a participant
immediately prior to the Termination Date, in each case on the same basis as if
the Executive had remained actively employed during the Severance Period.

(b) Following the Severance Period, the Executive (and his or her eligible
dependents) shall be eligible for continued health care coverage at Executive’s
sole expense for any remaining period required by COBRA.

(c) The Company shall pay to the Executive, in the time and manner specified in
the terms and conditions of such plans and any distribution elections by the
Executive in effect thereunder, his or her account balances (if any) under
Exelon’s deferred compensation plans, as adjusted by all applicable earnings and
losses on such account balances.

(d) The Executive shall be entitled to purchase the computer furnished by the
Company for his or her use, subject to removal of data and programs as
determined by the Company. The Executive shall be responsible for payment of
expenses incurred after the Termination Date with respect to the Company-owned
cellular phone furnished for his or her use.

(e) If the Executive is entitled to any benefit under any employee benefit plan
of the Company that is accrued and vested on the Termination Date and that is
not expressly referred to in this Agreement, such benefit shall be provided to
the Executive in accordance with the terms of such employee benefit plan.

(f) Notwithstanding Section 8(e) or anything else contained in this Agreement to
the contrary, the Executive acknowledges and agrees that he or she is not and
shall not be entitled to benefits under any other severance or change in control
plan, program, agreement or arrangement, and that the benefits provided under
this Agreement shall be the sole and exclusive benefits to which the Executive
may become entitled upon his or her termination of employment. In the event the
Executive dies prior to executing the Waiver and Release (as described in
Section 9 below) attached hereto, neither he or she, his or her estate, nor any
other person shall be entitled to any further compensation or benefits under
this Agreement, unless and until the executor of the Executive’s estate (and/or
such other heirs or representatives as may be requested by the Company) executes
upon Company request and does not revoke such a Waiver and Release.

 

3



--------------------------------------------------------------------------------

9. Waiver and Release. Notwithstanding anything herein to the contrary,
Executive’s right to the payments and benefits under this Agreement shall be
contingent upon (a) Executive having executed and delivered to the Company a
waiver and general release provided by the Company (the “Waiver and Release”)
not earlier than the Termination Date and not later than the date set forth in
the release (but in no event more than              days after the Termination
Date) (the “Consideration Period”), (b) Executive not revoking such release in
accordance with the terms of the release and (c) Executive not violating any of
Executive’s on-going obligations under this Agreement; provided, however, that
the Company has the discretion to pay such benefits prior to receipt of the
Waiver and Release and/or the expiration of the revocation period; provided
further that if Executive does not execute and deliver the Waiver and Release to
the Company prior to the expiration of the Consideration Period or if the
Executive revokes the Waiver and Release in accordance with its terms, Executive
shall pay to the Company within 10 days following the expiration of the
Consideration Period or the date such release was revoked, a lump sum payment of
all payments received by Executive to date hereunder.

10. Restrictive Covenants. The Executive acknowledges and agrees that he or she
is bound by, and subject to, the Restrictive Covenants and the Waiver and
Release. The Executive shall comply with, and observe, the Restrictive Covenants
including, without limitation, the confidential information, non-solicitation
and intellectual property provisions and related covenants contained therein,
all of which are hereby incorporated by reference. In the event the Company
determines that Executive has breached any of the Restrictive Covenants or the
Waiver and Release or has engaged in conduct during his or her employment with
the Company that would constitute ground for termination for Cause, benefits
under this Agreement shall terminate immediately, and Executive shall reimburse
Exelon for any benefits received.

11. Certain Tax Matters.

(a) If it is determined by Exelon’s independent auditors that any severance
payment, benefit or enhancement that is provided to the Executive pursuant to
the terms of the this Agreement is or will become subject to any excise tax
under section 4999 of the Internal Revenue Code of 1986, as amended, or any
similar tax payable under any United States federal, state, local, foreign or
other law (“Excise Taxes”), then such payment, benefit or enhancement shall be
reduced to the largest amount which would not cause any such Excise Tax to by
payable by the Executive and not cause a loss of the related income tax
deduction by the Company.

(b) The parties intend this Agreement to comply with section 409A of the Code.
In the event the timing of any payment or benefit under this Agreement would
result in any tax or penalty under section 409A of the Code, the Company may
reasonably adjust the timing of such payment or benefit if doing so will
eliminate or materially reduce such tax or penalty and amend this Agreement
accordingly. Executive acknowledges that Executive has been advised to consult
Executive’s personal tax advisor concerning this Agreement, and has not relied
on the Company or Subsidiary for tax advice.

12. Non-disparagement. The Executive shall not (a) make any written or oral
statement that brings the Company or any of its affiliates or the employees,
officers, directors or agents of the Company or any of its affiliates into
disrepute, or tarnishes any of their images or

 

4



--------------------------------------------------------------------------------

reputations or (b) publish, comment upon or disseminate any statements
suggesting or accusing the Company or any of its affiliates, employees,
officers, directors or agents of any misconduct or unlawful behavior. The
provisions of this Section 12 shall not apply to truthful testimony as a
witness, compliance with other legal obligations, assertion of or defense
against any claim of breach of this Agreement, or any activity that otherwise
may be required by the lawful order of a court or agency of competent
jurisdiction, and shall not require the Executive to make false statements or
disclosures.

13. Publicity. Executive shall not issue or cause the publication of any press
release or other announcement with respect to the terms or provisions of this
Agreement, nor disclose the contents hereof to any third party (other than to
members of his or her immediate family or to tax, financial and legal advisors),
without obtaining the consent of Exelon, except where such release, announcement
or disclosure shall be required by applicable law or administrative regulation
or agency or other legal process.

14. Other Employment; Other Plans. The Executive shall not be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any provision of this Agreement. The amounts
payable hereunder shall not be reduced by any payments received by the Executive
from any other employer; provided, however, that any continued welfare benefits
provided for by Section 8(a) shall not duplicate any benefits that are provided
to the Executive and his or her family by such other employer and shall be
secondary to any coverage provided by Medicare.

15. Cooperation by the Executive. During the Severance Period, the Executive
shall (a) be reasonably available to the Company to respond to requests by them
for information pertaining to or relating to matters which may be within the
knowledge of the Executive and (b) cooperate with the Company in connection with
any existing or future litigation or other proceedings brought by or against the
Company, its subsidiaries or affiliates, to the extent Exelon reasonably deems
the Executive’s cooperation necessary, including truthful testimony in any
related proceeding.

16. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and binding upon the Company and its successors, and by the Executive, his or
her spouse, personal or legal representatives, executors, administrators and
heirs. This Agreement, being personal, may not be assigned by Executive.

17. Governing Law; Validity. This Agreement shall be interpreted, construed and
enforced in accordance with the terms of the Exelon Corporation Senior
Management Severance Plan, and the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, and section 409A of the
Code.

18. Entire Agreement. This Agreement and the Waiver and Release constitute the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede and preempt any other understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof. Executive
acknowledges that the Company has made no representations regarding the tax
consequences of payments under this Agreement and has had the opportunity to
consult Executive’s tax advisor.

 

5



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

20. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right which the Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

21. Beneficiary. If the Executive dies prior to receiving all of the amounts
payable hereunder (other than amounts payable under any plan referenced in
Section 8(d), which shall be governed by any beneficiary designation in effect
thereunder) but after executing the Waiver and Release, such amounts shall be
paid, except as may be otherwise expressly provided herein or in the applicable
plans, to the beneficiary (“Beneficiary”) designated with respect to this
Agreement by the Executive in writing to the Vice President, Corporate
Compensation of the Company during his or her lifetime, which the Executive may
change from time to time by new designation filed in like manner without the
consent of any Beneficiary; or if no such Beneficiary is designated, to his or
her surviving spouse, and if there be none, to his or her estate.

22. Nonalienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, prior to actually being received by the
Executive, and any such attempt to dispose of any right to benefits payable
hereunder shall be void.

23. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid, except that in the event a determination is
made that the Restrictive Covenants as applied to the Executive are invalid or
unenforceable in whole or in part, then this Agreement shall be void and the
Company shall have no obligation to provide benefits hereunder. Any paragraph or
part of a paragraph so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such paragraph or
part of a paragraph to the fullest extent possible while remaining lawful and
valid.

24. Communications. Nothing in this Agreement or the Waiver and Release shall be
construed to prohibit or limit the Executive from filing a charge with, or
reporting possible violations of law or regulation to any governmental agency or
entity, including but not limited to the National Labor Relations Board, Nuclear
Regulatory Commission, U.S. Equal Opportunity Commission, the Department of
Labor, the Department of Justice, the Securities Exchange

 

6



--------------------------------------------------------------------------------

Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation, or taking any other action protected under section 211 of the
Energy Reorganization Act. The Executive does not need the prior authorization
of the Company to make any such charges, reports or disclosures, and is not
required to notify the Company that Executive has made such charges reports or
disclosures, and no such report or disclosure shall be considered a violation of
Section 12 of this Agreement or the Waiver and Release. In addition, neither
this Agreement nor the Waiver and Release limits the Executive’s ability to
receive a monetary award from a government-administered whistleblower award
program for providing any such reports or disclosures directly to a governmental
agency. Executive acknowledges, however, that the Waiver and Release requires
Executive to specifically waive all rights to recover any monetary damages from
the Company, including but not limited to lost wages and benefits, lost pay,
damages for emotional distress, punitive damages, reinstatement, and attorneys’
fees and costs.

25. Sections. Except where otherwise indicated by the context, any reference to
a “Section” shall be to a Section of this Agreement.

IN WITNESS WHEREOF, Exelon and Subsidiary have caused this Agreement to be
executed by their duly authorized officers and the Executive has executed this
Agreement as of the day and year first above written.

 

EXELON CORPORATION By:     Vice President, Corporate Compensation

 

SUBSIDIARY By:     Vice President, Human Resources

 

      EXECUTIVE

 

7



--------------------------------------------------------------------------------

WAIVER AND RELEASE

UNDER

CONFIDENTIAL SEPARATION AGREEMENT

In consideration for the Executive’s receiving severance benefits under the
Separation Agreement (as defined below),                      (the “Executive”)
hereby agrees as follows:

1. Release. Except with respect to the Company’s obligations under the
Confidential Separation Agreement by and between Exelon Corporation,
                    , (collectively, the “Company”) and the Executive dated as
of                      (the “Separation Agreement”), the Executive, on behalf
of Executive and his or her heirs, executors, assigns, agents, legal
representatives and personal representatives, hereby releases, acquits and
forever discharges the Company, its agents, subsidiaries, affiliates, and their
respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, foreseen or unforeseen, disclosed and
undisclosed, suspected and unsuspected, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the day of execution of
this Waiver and Release, including but not limited to any and all such claims
and demands directly or indirectly arising out of or in any way connected with
the Executive’s employment or other service with the Company, or any of its
Subsidiaries or affiliates; the Executive’s termination of employment and other
service with the Company or any of its subsidiaries or affiliates; claims or
demands related to salary, bonuses, commissions, stock, stock options,
restricted stock or any other ownership interests in the Company or any of its
subsidiaries and affiliates, vacation pay, fringe benefits, expense
reimbursements, sabbatical benefits, severance, change in control or other
separation benefits, or any other form of compensation or equity; and claims
pursuant to any federal, state, local law, statute, ordinance, common law or
other cause of action including but not limited to, the federal Civil Rights Act
of 1964, as amended; the federal Age Discrimination in Employment Act of 1967,
as amended; the federal Americans with Disabilities Act of 1990; the Employee
Retirement Income Security Act of 1974, as amended, tort law; contract law;
wrongful discharge; discrimination; fraud; defamation; harassment; emotional
distress; or breach of the covenant of good faith and fair dealing. This Waiver
and Release does not apply to the payment of any benefits to which the Executive
may be entitled under a Company-sponsored tax qualified retirement or savings
plan or Executives’s entitlement to indemnification with respect to his service
as an officer, director, employee or agent of the Company in accordance with
Article VII of the Exelon Corporation Amended and Restated Bylaws.

2. No Inducement. The Executive agrees that no promise or inducement to enter
into this Waiver or Release has been offered or made except as set forth in this
Waiver and Release and the Separation Agreement, that the Executive is entering
into this Waiver and Release without any threat or coercion and without reliance
on any statement or representation made on behalf of the Company or any of its
subsidiaries or affiliates, or by any person employed by or representing the
Company or any of its subsidiaries or affiliates, except for the written
provisions and promises contained in this Waiver and Release and the Separation
Agreement.

 

1



--------------------------------------------------------------------------------

3. Advice of Counsel; Time to Consider; Revocation. The Executive acknowledges
the following:

(a) The Executive has read this Waiver and Release, and understands its legal
and binding effect, including that by signing and not revoking this Waiver and
Release the Executive waives and releases any and all claims under the Age
Discrimination in Employment Act of 1967, as amended, including but not limited
to the Older Workers Benefits Protection Act. The Executive is acting
voluntarily and of the Executive’s own free will in executing this Waiver and
Release.

(b) The Executive has been advised to seek and has had the opportunity to seek
legal counsel in connection with this Waiver and Release.

(c) The Executive was given at least twenty-one (21) days to consider the terms
of this Waiver and Release before signing it.

(d) At the time Executive was given this Waiver and Release, Executive was
informed that his or her termination was not part of a group separation.

The Executive understands that, if the Executive signs the Waiver and Release,
the Executive may revoke it within seven (7) days after signing it, provided
that Executive will not receive any severance benefits under the Separation
Agreement. The Executive understands that this Waiver and Release will not be
effective until after the seven-day period has expired and no consideration will
be due the Executive.

4. Severability. If all or any part of this Waiver and Release is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any other portion of this Waiver and Release.
Any Section or a part of a Section declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of the
Section to the fullest extent possible while remaining lawful and valid.

5. Amendment. This Waiver and Release shall not be altered, amended, or modified
except by written instrument executed by the Company and the Executive. A waiver
of any portion of this Waiver and Release shall not be deemed a waiver of any
other portion of this Waiver and Release.

6. Applicable Law. The provisions of this Waiver and Release shall be
interpreted and construed in accordance with the laws of the State of Illinois
without regard to its choice of law principles.

IN WITNESS WHEREOF, the Executive has executed this Waiver and Release as of the
date specified below.

 

EXECUTIVE   DATE:      

 

2